DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the third dummy layer" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2015/0096795) in view of Saito et al. (US 2014/0321025) and Yoshida (US 2012/0019978).
Regarding claim 1, Hong et al. disclose in fig. 1-3, a multilayer ceramic capacitor comprising: a multilayer chip having a parallelepiped shape (fig. 1) in which each of a plurality of dielectric layers (111) and each of a plurality of internal electrode layers (121, 122) are alternately stacked and each of the plurality of internal electrode layers (121, 122) is alternately exposed to two end faces (left, right) of the multilayer chip, a main component of the plurality of dielectric layers being a ceramic [0047];
first (131) and second (132) external electrodes each including a ground layer [0057],  the ground layer (131, 132) extending from each corresponding face of the two 
a first dummy layer (123) that is provided between a capacity region (111, 121-122) and the at least one face (top) and intersects with, as viewed toward each corresponding face of the at least one face, a first region in which the part of the first external electrode (131) contacts the at least one face of the multilayer chip, 
a main component of the first dummy layer being a metal, the capacity region being a region in which a set of the internal electrode layers (121, 122) connected to one of the two end faces face another set of the internal electrode layers connected to the other of the two end faces; and
a second dummy layer (123) that is provided between the capacity region and the at least one face and intersects with, as viewed toward each corresponding face of the at least one face, a second region in which the part of the second external electrode (132) contacts the at least one face of the multilayer chip, a main component of the second dummy layer being a metal, wherein the first dummy layer (123) and the second dummy layer (123) , which are provided between the capacity region and a same corresponding face of the at least one face, are separated and spaced from each other at a distance greater than a length of each of the first dummy layer and the second
dummy layer (123) in a length direction in which the two end faces are opposite to each other, and
wherein the first dummy layer (123) and the second dummy layer (123) are not electrically connected to either one of the first (131) and second (132) external electrodes.

A) the first and second externals each include a plated layer, wherein the plated layer being provided on the ground layer and a part of the plated layer contacting the at least one face; and 
B) the first and second dummy layers comprise nickel. 
A) Saito et al. disclose a multilayer ceramic capacitor comprising a pair of external electrodes (18a, 18b) including a ground layer (20a, 20b) and a plated layer (24a, 24b), the ground layer (20a, 20b) extending from the two end faces to at least one face of four faces of the multilayer chip other than the two end faces, the plated layer (24a, 24b) being provided on the ground layer (20a, 20b), a part of the plated layer contacting the at least one face.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Hong et al. to include the external electrodes of Saito et al. since such a modification would form a capacitor having excellent whisker-inhibiting ability in terms of whisker length.
B) Yoshida discloses a multilayer ceramic capacitor wherein the capacitor comprises a dummy layer (17a), wherein the dummy layer comprises Ni [0078]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Hong et al. so that the dummy layers are formed with nickel, since such a modification would form the capacitor comprising having dummy layers that are more ductile and malleable than the ceramic body. 
Regarding claim 2, the modified Hong et al. disclose cover layers (above and below the capacity region – 111, 121, 122) that are provided between an upper face of the multilayer chip and the capacity region (top) and between a lower face of the multilayer chip (bottom) and the capacity region (111, 121, 122), a main component of the cover layers being the same as that of the plurality of dielectric layers [0048],
wherein the ground layer (131) extends to the upper face and the lower face of the multilayer chip,
wherein the part of the plated layer (24a, 24b) contacts the upper face (top) and the lower face (bottom) of the multilayer chip,
wherein the first dummy layer (123) and the second dummy layer (123) are in each of the cover layers.
 Regarding claim 7, the modified Hong et al. disclose a main component of the ground (Saito et al.  - 20a, 20b) is copper (Saito et al.  – [0022]).

Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 11 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest a multilayer ceramic capacitor:
A) wherein L1 is 10 µm or more and L2 is 15 µm or more, when a distance between the upper face or the lower face of the multilayer chip and each of the first and second dummy lavers is L1 and a distance between each of the first and second dummy lavers and an outermost one of the plurality of internal electrode layers in a stacking direction is L2 (claim 3); 
B) wherein the first dummy layer and a third dummy layer are in a side margin that covers edges of the plurality of internal electrodes in an extension direction toward the two side faces of the multilayer chip other than the two end faces (claim 4); and 
C) wherein the dummy layer is interposed between (i) each edge of each of all the internal electrode layers, facing each corresponding face of the two side faces and (ii) the corresponding face of the two side faces, in a direction in which the two side faces are opposite to each other (claim 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848